221 F.2d 958
Harry PALY, Appellant,v.UNITED STATES of America, Appellee.
No. 6963.
United States Court of Appeals Fourth Circuit.
Argued April 21, 1955.Decided May 9, 1955.

Sidney M. Goldstein, Washington, D.C.  (Joseph D. Bulman and Achilles Catsonis, Washington, D.C., on brief), for appellant.
Morton Hollander, Atty., Department of Justice, Washington, D.C.  (Warren E. Burger, Asst. Atty. Gen., George C. Doub, U.S. Atty., Herbert F. Murray, Asst. U.S. Atty., Baltimore, Md., and Samuel D. Slade, Atty., Department of Justice, Washington, D.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for defendant in an action under the Tort Claims Act.  28 U.S.C.A. §§ 1346, 2671 et seq.  Plaintiff sustained injuries when the automobile which he was driving was in collision with an automobile driven by one Stefan, an enlisted member of the United States Naval forces.  Stefan was driving his own privately owned automobile on the way to attend the funeral of a deceased serviceman under orders which directed him to travel at his own expense, subject to reimbursement, but did not direct him to use his own automobile.  The trial judge filed a comprehensive opinion setting forth the facts in detail and it is not necessary to repeat them here.  See Paly v. United States, D.C., 125 F. Supp. 798.  The decision is affirmed on the basis of that opinion, which is adopted as an opinion of this Court, and of our decisions in United States v. Eleazer, 4 Cir., 177 F.2d 914, certiorari denied 339 U.S. 903, 70 S. Ct. 517, 94 L. Ed. 1333, and United States v. Sharpe, 4 Cir., 189 F.2d 239.


2
Affirmed.